IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ASSIGNMENT OF JUDGE                      : No. 378 Judicial Classification Docket
KENNETH JOEL OF THE COURT OF                    :
COMMON PLEAS OF THE FIRST                       :
JUDICIAL DISTRICT OF PENNSYLVANIA               :
TO A DIVISION OF SAID COURT                     :


                                          ORDER


PER CURIAM


       AND NOW, this 8th day of December, 2022, upon consideration of the Petition of the

Honorable Idee C. Fox, President Judge of the Court of Common Pleas of the First Judicial

District of Pennsylvania, for the permanent assignment of the Honorable Kenneth Joel to

the Trial Division of the Court of Common Pleas of the First Judicial District of Pennsylvania,

said Petition is GRANTED and the requested assignment is approved.